Citation Nr: 1510141	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision rating of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for bilateral hearing loss and tinnitus.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether tinnitus had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As to the Veteran's claim decided herein, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran asserts that tinnitus is related to his period of military service.  Specifically, he asserts that he was assigned to flight deck and hanger duties during service which exposed to him acoustic trauma from aircraft engines.  

The appellant's DD Form-214 reflects that his military occupation specialty (MOS) was an aircraft mechanic.

The service treatment records and examination reports are negative for any complaints, findings, or diagnosis of tinnitus.  

In a June 2011 statement, the appellant stated that he first noticed ringing in his ears during service, but it was sporadic.  He noted that the condition continued after separation from military service.

During the development of the Veteran's claim, he was afforded a VA examination in October 2011.  He reported the onset of tinnitus within a year of separation from military service.  It was noted that military noise exposure included small weapons, aircraft engines, heavy machinery and pneumatic tools; occupational noise exposure included working in a saw mill and work for the parks department; and recreational noise exposure included target shooting, hunting and the use of power tools.  The examiner noted a diagnosis of tinnitus.  She determined that the condition was less likely as not caused by or a result of noise exposure during service.  In support of the examiner's opinion, she stated that there was no evidence of claims of tinnitus during active service.  Additionally, the appellant reported a history of significant noise exposure pre-military and post-military service.  

In the appellant's July 2012 notice of disagreement, he noted that hearing protection was not provided during military service.  He further reported that he had tinnitus when he separated from military service and while he never complained of tinnitus in writing, he was told that the condition would dissipate. 

At the September 2014 Board hearing, the Veteran testified that tinnitus began during service.

Analysis

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

As previously discussed, the Veteran's MOS was aircraft mechanic, a position consistent with noise exposure.  Accordingly, in-service noise exposure is established.  38 U.S.C.A. § 1154(a).

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's tinnitus is related to such in-service exposure.

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology in the case of a chronic disease.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran asserts that his diagnosed bilateral hearing loss is the result of noise exposure during military service.

As noted, the Veteran was provided a VA audiological examination October 2011.  The VA examiner opined that bilateral hearing loss was less likely than not caused by or a result of noise exposure during military service.  The opinion was based, in pertinent part, on the Veteran having normal hearing at entrance to and separation from military service.  

The Board notes that regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the service medical records shows that the Veteran was afforded audiograms at enlistment in March 1969 and at separation in July 1971.  Although he did not have bilateral hearing loss for VA purposes during service, he did have significant shifts in hearing acuity.  

In light of the foregoing, the Veteran should be afforded an additional VA examination to determine whether his current bilateral hearing loss is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any hearing loss disability is related to military service. 

The examiner should discuss the threshold shifts in the Veteran's hearing acuity demonstrated in service and their significance, if any, to the current disability.  

The examiner must provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


